DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 12/1/21 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9 and 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (U.S. Pub #2017/0271240), in view of Nishimura et al (U.S. Pub #2006/0157862).
With respect to claim 9, Inoue teaches a semiconductor module comprising: 
a fin-integrated base comprising a heat-dissipation base (Fig. 4, 14) and a plurality of cooling fins (Fig. 4, 17 and Paragraph 36) projecting from the heat-dissipation base; 
a semiconductor assembly (Fig. 4, 12 and Paragraph 36) provided on the heat-dissipation base on a side of the heat-dissipation base opposite the cooling fins; 
a cooling case (Fig. 4, 15) configured to accommodate the cooling fins, the cooling case comprising a bottom plate and side walls; and 
coolant channels (Fig. 8a, 25e/25f; Paragraph 39) comprising openings provided in the bottom plate of the cooling case, the coolant channels being configured to run coolant inside of the cooling case via the openings, wherein the cooling fins are located intermediate the heat-dissipation base and the bottom plate of the cooling case, 
wherein the heat-dissipation base (Fig. 4, 14) has a portion covering the cooling fins (Fig. 4, 17, i.e. central portion of 14) and a portion covering the sidewalls of the cooling case (Fig. 4, 15; i.e. peripheral portion of 14), wherein the portion of the heat-dissipation base covering the cooling fins has a thickness and the portion of the heat-dissipation base covering the sidewalls of the cooling case has a thickness, wherein the thickness of the portion of the heat-dissipation base covering the cooling fins and the thickness of the portion of the heat-dissipation base covering the sidewalls of the cooling case are the same (Fig. 4, the thickness of the central portion of 14 and the peripheral portion is the same), 
wherein assuming that an imaginary plane passes through a first end portion and a second end portion of the heat-dissipation base, wherein the second end portion is on a side opposite to the first end portion side in a longitudinal direction of the heat-dissipation base (Figs. 1-2, i.e. the openings for channels 5d/5e are perpendicular to the base).
Inoue does not teach 
wherein a bending width of the heat-4Appl. No.: 16/830,297Attorney Docket No. FE-0569USReply to Final Office Action of October 05, 2021dissipation base is 200 um or less, 
wherein a center axis of each of the openings is deviated from a perpendicular line to the imaginary plane by 5 degrees or less.
Nishimura teaches a power semiconductor device assembly (Fig. 1, chip 4), wherein the bending width of the heat-dissipation base (Fig. 1, base 6) is 200 um or less (Paragraph 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the heat-dissipation base of Inoue to have a bending width of 200 um or less as taught by Nishimura in order to prevent device performance from being deteriorated due to warpage of the base (Paragraph 46-49).
Furthermore, a center axis of each of the openings is deviated from a perpendicular line to the imaginary plane of the base according to an amount of warp in the base; since Nishimura discloses that it is possible to fabricate a base 

With respect to claim 12, Inoue teaches that the openings of the coolant channels (Fig. 8A, 25e/25f) are provided in end portions of the bottom plate of the cooling case in the longitudinal direction. 
With respect to claim 13, Inoue teaches that the openings of the coolant channels comprise a first opening for allowing coolant into the cooling case and a second opening for allowing coolant out of the cooling case (Fig. 8A, 25e and 25f),
wherein each of the first opening and the second opening is provided in a corresponding corner portion of the bottom plate of the cooling case, and wherein the corresponding corner portion of the bottom plate corresponding to the first opening is located diagonally across from the corresponding corner portion of the bottom plate corresponding to the second opening.
With respect to claim 14, Inoue teaches a semiconductor module comprising: 
a fin-integrated base comprising a heat-dissipation base (Fig. 4, 14) and a plurality of cooling fins (Fig. 4, 17 and Paragraph 36) projecting from the heat-dissipation base, the heat-dissipation base being in the form of a metal plate of uniform thickness; 

a cooling case (Fig. 4, 15) configured to accommodate the cooling fins, the cooling case comprising a bottom plate and side walls; and 
coolant channels (Fig. 8a, 25e/25f; Paragraph 39) comprising openings provided in the bottom plate of the cooling case, the coolant channels being configured to run coolant inside of the cooling case via the openings,
wherein the heat-dissipation base (Fig. 4, 14) has a portion covering the cooling fins (Fig. 4, 17, i.e. central portion of 14) and a portion covering the sidewalls of the cooling case (Fig. 4, 15; i.e. peripheral portion of 14), wherein the portion of the heat-dissipation base covering the cooling fins has a thickness and the portion of the heat-dissipation base covering the sidewalls of the cooling case has a thickness, wherein the thickness of the portion of the heat-dissipation base covering the cooling fins and the thickness of the portion of the heat-dissipation base covering the sidewalls of the cooling case are the same (Fig. 4, the thickness of the central portion of 14 and the peripheral portion is the same), 
wherein assuming that an imaginary plane passes through a first end portion and a second end portion of the heat-dissipation base, wherein the second end portion is on a side opposite to the first end portion side in a 
Inoue does not teach 
wherein a bending width of the heat-4Appl. No.: 16/830,297Attorney Docket No. FE-0569USReply to Final Office Action of October 05, 2021dissipation base is 200 um or less, 
wherein a center axis of each of the openings is deviated from a perpendicular line to the imaginary plane by 5 degrees or less.
Nishimura teaches a power semiconductor device assembly (Fig. 1, chip 4), wherein the bending width of the heat-dissipation base (Fig. 1, base 6) is 200 um or less (Paragraph 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the heat-dissipation base of Inoue to have a bending width of 200 um or less as taught by Nishimura in order to prevent device performance from being deteriorated due to warpage of the base (Paragraph 46-49).
Furthermore, a center axis of each of the openings is deviated from a perpendicular line to the imaginary plane of the base according to an amount of warp in the base; since Nishimura discloses that it is possible to fabricate a base that has zero/minimal warp (Fig. 10) then the center axis of the openings of the combination of Inoue and Nishimura will comprise a center axis that is deviated from a perpendicular line to the imaginary plane by 5 degrees or less. 
With respect to claim 15, Inoue teach that the openings of the coolant channels provided in the cooling case are provided in the bottom plate of the cooling case (Fig. 8A, 25e/25f), wherein the cooling fins (Fig. 4, 17) are located intermediate the heat-dissipation base (Fig. 4, 14) and the bottom plate of the 
With respect to claim 16, Inoue teaches that the openings of the coolant channels (Fig. 8A, 25e/25f) are provided in end portions of the bottom plate of the cooling case in the longitudinal direction. 
With respect to claim 17, Inoue teaches that the openings of the coolant channels (Fig. 8A, 25e/25f) comprise a first opening for allowing coolant into the cooling case (Fig. 4, 15) and a second opening for allowing coolant out of the cooling case, wherein each of the first opening and the second opening is provided in a corresponding corner portion of the bottom plate of the cooling case, and 
wherein the corresponding corner portion of the bottom plate corresponding to the first opening is located diagonally across from the corresponding corner portion of the bottom plate corresponding to the second opening.
With respect to claim 18, Inoue teaches that the cooling case has outer edges (Fig. 5, 15b), wherein the cooling case further comprises a flange (Fig. 4-5, unlabeled flange at top of edge 15b) protruding outward from the side walls of the cooling case and surrounding the outer edges of the cooling case, 
wherein the heat-dissipation base (Fig. 4, 14) has a portion covering the flange, wherein the portion of the heat-dissipation base covering the flange has a thickness, and wherein the thickness of the portion of the heat-dissipation base 
With respect to claim 19, Inoue teaches that the cooling case has outer edges (Fig. 5, 15b), wherein the cooling case further comprises a flange (Figs. 4-5, unlabeled flange at top of edge 15b) protruding outward from the side walls of the cooling case and surrounding the outer edges of the cooling case, 
wherein the heat-dissipation base (Fig. 4, 14) has a portion covering the flange, wherein the portion of the heat-dissipation base covering the flange has a thickness, and wherein the thickness of the portion of the heat-dissipation base covering the cooling fins and the thickness of the portion of the heat-dissipation base covering the flange of the cooling case are the same.
With respect to claim 20, Inoue teaches a semiconductor module comprising: 
a fin-integrated base comprising a heat-dissipation base (Fig. 4, 14) and a plurality of cooling fins (Fig. 4, 17 and Paragraph 36) projecting from the heat-dissipation base; 
a semiconductor assembly (Fig. 4, 12 and Paragraph 36), including an insulation plate (Fig. 4, 11a and Paragraph 37), provided on the heat-dissipation base on a side of the heat-dissipation base opposite the cooling fins; 
a cooling case (Fig. 4, 15) configured to accommodate the cooling fins, the cooling case comprising a bottom plate and side walls; and 

wherein the cooling fins are located intermediate the heat-dissipation base and the bottom plate of the cooling case, 
wherein layers of material are provided between the insulating plate (Fig. 4, 11a) and the heat-dissipation base (Fig. 4, 14), wherein the layers of material extend in a stack from the insulating plate to the heat-dissipation base, wherein each of the layers of material consists of material selected from the group consisting of copper, copper alloys, and solder (Fig. 4, solder layer 18 and copper layer 11c, Paragraph 37);

wherein assuming that an imaginary plane passes through a first end portion and a second end portion of the heat-dissipation base, wherein the second end portion is on a side opposite to the first end portion side in a longitudinal direction of the heat-dissipation base (Figs. 1-2, i.e. the openings for channels 5d/5e are perpendicular to the base).
Inoue does not teach 
wherein a bending width of the heat-4Appl. No.: 16/830,297Attorney Docket No. FE-0569USReply to Final Office Action of October 05, 2021dissipation base is 200 um or less, 
wherein a center axis of each of the openings is deviated from a perpendicular line to the imaginary plane by 5 degrees or less.
Nishimura teaches a power semiconductor device assembly (Fig. 1, chip 4), wherein the bending width of the heat-dissipation base (Fig. 1, base 6) is 200 
Furthermore, a center axis of each of the openings is deviated from a perpendicular line to the imaginary plane of the base according to an amount of warp in the base; since Nishimura discloses that it is possible to fabricate a base that has zero/minimal warp (Fig. 10) then the center axis of the openings of the combination of Inoue and Nishimura will comprise a center axis that is deviated from a perpendicular line to the imaginary plane by 5 degrees or less. 
With respect to claim 21, Inoue teaches that the openings of the coolant channels (Fig. 8A, 25e/25f) are provided in end portions of the bottom plate of the cooling case in the longitudinal direction. 
With respect to claim 22, Inoue teaches that the openings of the coolant channels comprise a first opening for allowing coolant into the cooling case and a second opening for allowing coolant out of the cooling case (Fig. 8A, 25e and 25f),
wherein each of the first opening and the second opening is provided in a corresponding corner portion of the bottom plate of the cooling case, and wherein the corresponding corner portion of the bottom plate corresponding to the first opening is located diagonally across from the corresponding corner portion of the bottom plate corresponding to the second opening.
claim 23, Inoue teaches that the heat-dissipation base being in the form of a metal plate of uniform thickness (Fig. 4, 14 and Paragraph 35). 
With respect to claim 24, Inoue teaches that the heat-dissipation base having an upper surface on the side of the heat-dissipation base opposite the cooling fins, the semiconductor assembly (Fig. 4, 11 and 12) being fixed to the upper surface of the heat- dissipation base by solder (Fig. 4, 18 and Paragraph 37).
With respect to claim 25, Inoue teaches that the openings of the coolant channels (Fig. 8A, 25e/25f) are provided in end portions of the bottom plate of the cooling case in the longitudinal direction. 
With respect to claim 26, Inoue teaches that the openings of the coolant channels comprise a first opening for allowing coolant into the cooling case and a second opening for allowing coolant out of the cooling case (Fig. 8A, 25e and 25f),
wherein each of the first opening and the second opening is provided in a corresponding corner portion of the bottom plate of the cooling case, and wherein the corresponding corner portion of the bottom plate corresponding to the first opening is located diagonally across from the corresponding corner portion of the bottom plate corresponding to the second opening.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826